Name: Council Regulation (EC) No 1590/96 of 30 July 1996 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 1997 marketing year
 Type: Regulation
 Subject Matter: prices;  animal product;  marketing;  agricultural structures and production
 Date Published: nan

 16 . 8 . 96 EN 1 Official Journal of the European Communities No L 206/27 COUNCIL REGULATION (EC ) No 1590/96 of 30 July 1996 fixing the basic price, and the seasonal adjustments to the basic price , for sheepmeat for the 1997 marketing year Whereas the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991 , 1992, 1993 , 1994 and 1995 marketing years concerning private storage , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation ( EEC ) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 3 ( 1 ) and ( 2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( '), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 ( 2 ) of Regulation ( EEC ) No 3013/89 ; Whereas the basic price for sheep carcases is fixed , account should be taken of the objectives of the common agricultural policy ; whereas the main objectives of the common agricultural policy are , in particular , to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; whereas these factors result in the price for the 1997 marketing year being fixed at the level laid down in this Regulation ; Article I For the 1997 marketing year , the basic price for sheepmeat is hereby fixed at ECU 504,07 for 100 kg carcase weight . Article 2 The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1997 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY (') OJ No L 289 , 7 . 10 . 1989 , p. 1 . Regulation as last amended by Regulation ( EC ) No 1589/96 ( see p. 25 of this Official Journal ). ( 2 ) OJ No C 125 , 27 . 4 . 1996 , p. 35 . (-') OJ No C 166 , 10 . 6 . 1996 . ( 4 ) OJ No C 204 , 15 . 7 . 1996 , p. 57 . No L 206/28 [ EN Official Journal of the European Communities 16 . 8 . 96 ANNEX 1997 MARKETING YEAR (ECU/100 kilograms carcase weight) Week beginning Week Basic price 6 January 1997 1 515,06 13 January 1997 2 518,58 20 January 1997 3 522,67 27 January 1997 4 525,59 3 February 1997 5 528,51 10 February 1997 6 531,42 17 February 1997 7 534,35 24 February 1997 8 537,27 3 March 1997 9 539,61 10 March 1997 10 541,94 17 March 1997 11 543,11 24 March 1997 12 543,11 31 March 1997 13 541,94 7 April 1997 14 540,30 14 April 1997 15 538,09 21 April 1997 16 534,94 28 April 1997 17 532,60 5 May 1997 18 529,09 12 May 1997 19 525,59 19 May 1997 20 520,92 26 May 1997 21 515,08 2 June 1997 22 509,23 9 June 1997 23 502,24 16 June 1997 24 496,39 23 June 1997 25 491,72 30 June 1997 26 487,05 7 July 1997 27 483,55 14 July 1997 28 481,20 21 July 1997 29 480,01 28 July 1997 30 479,45 4 August 1997 31 478,83 11 August 1997 32 478,83 18 August 1997 33 478,83 25 August 1997 34 478,83 1 September 1997 35 478,83 8 September 1997 36 478,83 15 September 1997 37 478,83 22 September 1997 38 478,83 29 September 1997 39 478,86 16 . 8 . 96 EN Official Journal of the European Communities No L 206/29 Week beginning Week Basic price 6 October 1997 40 478,98 13 October 1997 41 479,10 20 October 1997 42 479,20 27 October 1997 43 479,30 3 November 1997 44 480,00 10 November 1997 45 480,95 17 November 1997 46 482,00 24 November 1997 47 483,20 1 December 1 997 48 486,10 8 December 1997 49 490,75 15 December 1997 50 496,60 22 December 1997 51 503,85 29 December 1997 52 511,50